El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
José Sánchez demandó en la Corte de Distrito de Maya-giiez a la Atlas Commercial Co., una corporación dedicada al negocio de automóviles, en reclamación de diez mil dos-cientos pesos por concepto de daños y perjuicios. La cor-poración demandada al excepcionar la demanda solicitó el traslado del pleito a la Corte de Distrito de San Juan, lugar de su oficina principal. La solicitud de traslado se acom-pañó de un juramento de méritos de acuerdo con la ley. La corporación demandada alegó también que no tenía en Ma-yagüez sucursal, ni oficina, ni agente, ni representante al-guno. El demandante se opuso al traslado alegando que la conveniencia de los testigos y los fines de la justicia reque-rían que el juicio se celebrara, en Mayagíiez. La demandada impugnó la oposición del demandante y la corte declaró sin lugar la solicitud de traslado por el fundamento de la conve-niencia de los testigos alegado por el demandante. La de-mandada apeló entonces para ante este tribunal.
La resolución apelada es errónea de acuerdo con la ju-risprudencia de la Corte Suprema de California, citada por esta Corte Suprema de Puerto Eico en el caso de Torres et al., v. Torres et al., 16 D. P. R. 352.
La solicitud de traslado debió haber sido resuelta de acuerdo eon la ley. La oposición del demandante implícita-mente reconoce el derecho de la demandada y, eso no obs-tante, pide que el pleito permanezca en Mayagüez por reque-rirlo así la conveniencia de los testigos. Equivale a una petición de traslado de acuerdo con el artículo 83 del Código de Enjuiciamiento Civil j se hizo prematuramente.
“La presentación de una solicitud pidiendo el cambio de distrito para la celebración del juicio”, dijo esta corte en el caso de Torres, supra, “por conveniencia de los testigos, al mismo tiempo que se excepciona la demanda, es prematura porque, no habiéndose contestado la demanda, no se ha plan-*63teado ninguna cuestión de hecho, y por lo tanto, carece el tribunal de base para ejercitar su facultad discrecional.”
Debe declararse con lugar el recurso y revocarse la reso-lución apelada con instrucciones a la corte de distrito en el sentido de que debe ordenar la remisión de los autos a la Corte de Distrito de San Juan en la forma establecida en la ley.

Revocada la orden apelada y ordenado él tras-lado del pleito.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.